Citation Nr: 1813287	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 20 percent prior to February 9, 2011, 40 percent prior to November 16, 2011, and 50 percent from November 16, 2011, for intervertebral disc syndrome (IVDS) with degenerative arthritis and scar. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986 and from June 2004 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran requested a Board hearing in his Form 9; however, this request was withdrawn in November 2016 correspondence.  


FINDING OF FACT

In a November 2016 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issues of increased rating for IVDS and increased rating for a right knee condition.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for increased rating for IVDS and increased rating for a right knee condition by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating Claims 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in November 2016, the issues on appeal, entitlement to an increased rating for IVDS and entitlement to an increased rating for a right knee condition.  The Veteran stated he was satisfied with his current evaluations.  Due to the Veteran expressing his desire to withdraw his appeals before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claims.  See 38 U.S.C. § 7105 (d)(5).  

Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed without prejudice.





	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for entitlement to an increased rating for IVDS and entitlement to an increased rating for a right knee condition is dismissed. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


